Citation Nr: 1121409	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date of January [redacted], 1976, for the grant of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to May 1942; he died in January 1976.  The appellant is the Veteran's surviving spouse for VA purposes.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted DIC benefits under the provisions of 38 U.S.C.A. § 1318, effective April 1, 1999.  

In May 2011, the appellant presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1976.

2.  On January 13, 1976, the appellant filed for DIC benefits.  

3.  In January 1976, the RO denied DIC benefits and the appellant did not appeal that decision.   

4.  On August 19, 1998, the appellant filed a motion for clear and unmistakable error (CUE) with the January 1976 rating decision and also sought to reopen her previously denied claim for DIC benefits. 

5.  In an August 1998 rating decision, the RO found that CUE had not been established in the January 1976 rating decision but did not address the claim to reopen the previously denied claim for DIC benefits.   

6.  In April 2002, the appellant filed a motion for CUE with the August 1998 rating decision.

7.  In May 2006, the Board determined that there had been CUE in September 1951 and October 1952 rating decisions.  It granted DIC benefits under the provisions of 38 U.S.C.A. § 1318 finding that at the time of his death, the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding death.

8.  Effective October 1, 1978, Congress allowed for DIC benefits in situations where a Veteran had been awarded a total disability evaluation based on service connected disability (TDIU) for 10 years continuously prior to his or her death. 

9.  On August 19, 1998, the RO received the appellant's claim to reopen the previously denied claim for DIC benefits.  

10.  Evidence received since the January 1976 rating decision denying the claim for DIC benefits is so significant that it must be considered in order to fairly decide the merits of the claim for DIC benefits. 


CONCLUSIONS OF LAW

1.  The January 1976 RO decision that denied DIC benefits is final.  38 U.S.C. 
§ 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

2.  New and material evidence has not been submitted to reopen a claim for DIC benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

3.  The criteria for an effective date of August 19, 1998, for the grant of the appellant's DIC benefits under the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1301, 1310, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.31, 3.114, 3.151, 3.400 (2010), Veterans' Disability Compensation and Survivors' Benefit Act of 1978, Pub. L. No. 95-479, 92 Stat. 1560 (codified as amended in scattered sections of 38 U.S.C.A.). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2002, the appellant was furnished with a VCAA notice letter concerning her claim for DIC benefits.  She was informed of the evidence necessary to establish entitlement to DIC based on service connection for the cause of the Veteran's death.  In a subsequent August 2002 letter, she was informed of the provisions of 38 U.S.C.A. § 1318 that allowed for the payment of DIC in Veterans that are permanently and totally disabled due to service-connected disabilities.  In a March 2011 letter, she was informed of the general factors that are considered when VA assigns effective dates and disability evaluations.  

To the extent that there are any deficiencies in the notice provided to the appellant, the Board observes that the U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that Federal Circuit decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the U.S. Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether any defective notice provided to the Veteran resulted in prejudicial error.  In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

During the course of the appeal, the appellant has submitted several statements showing actual knowledge of what is required to establish an earlier effective date.  In her July 2006 notice of disagreement for example, she specifically mentioned 38 C.F.R. § 3.105 which addresses clear and unmistakable error (CUE) in a prior decision and uses that citation in support of her contention that an earlier effective date is warranted based on the Veteran should have been receiving a total disability rating based on individual unemployability (TDIU) for over 10 years prior to his death.  In a later statement dated in April 2011 she specifically cited to 38 C.F.R. § 3.400, the regulation pertaining to the assignment of effective dates.  Likewise, during the May 2011 hearing before the undersigned, the appellant's son reference various provisions of 38 C.F.R. §§ 3.105, 3.400 pertaining to CUE and assignment of effective dates.   

In summary, the Board submits that the above statements and evidence demonstrate the appellant's knowledge of the regulations pertaining to the established of an earlier effective date, and that any notice deficiencies in this matter do not affect the essential fairness of the adjudication.


Earlier Effective Date

The appellant believes she is entitled to an effective date of January [redacted], 1976, the date of the Veteran's death, for the payment of DIC benefits under 38 U.S.C.A. § 1318, and not the current effective date of April 1, 1999.  

Generally, the date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2010).

The law and regulations provide that VA shall pay DIC benefits to the surviving spouse, children, and parents of a Veteran who died on or as a result of active duty. 38 U.S.C.A. §§ 1301, 1310 (West 2002); 38 C.F.R. § 3.5 (2010).

When an application for DIC benefits is received within one year of the date of death, the effective date of an award of DIC shall be the first day of the month in which the death occurred.  Otherwise, the effective date of an award of DIC shall be the date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(c) (2010).

The actual payment of benefits based on an original or reopened claim begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43- 44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In this case, the Veteran died on January [redacted], 1976, from squamous cell carcinoma of the left lung with regional and distant metastases.  

On January 13, 1976, the appellant applied for DIC benefits.  In a January 1976 rating decision, the RO denied service connection for the cause of the Veteran's death finding that the Veteran's cause of death was not related to his multiple injuries to the musculoskeletal system.  

The record is silent for any communication from the appellant concerning the matter of DIC until August 19, 1998.  On that date, the RO received a statement from the appellant indicating that she "would like to re-open a claim on my now deceased husband."  She further noted that CUE had been made and she should have received DIC.  In an August 1998 rating decision, the RO determined that a valid claim of CUE had not been established; however, the matter of the claim to reopen the previously disallowed claim for DIC benefits was not addressed.  

Subsequently, in March 1999 the appellant filed another claim for DIC; and in April 2002 she filed a motion for CUE with respect to the September 1998 rating decision.  In a January 2003 rating decision, the RO denied DIC benefits, and the appellant perfected an appeal to the Board.  

In a May 2006 decision, the Board determined that entitlement to DIC benefits had been met.  In so doing, the Board found that there was CUE in a September 1951 rating decision which failed to grant service connection and assign disability ratings for moderate muscle injury to Muscle Group XIII, Muscle Group XIV, Muscle Group XV, Muscle Group XVI, and Muscle Group XVII, and there was CUE in an October 1952 rating decision on the same basis and for failing to award a total disability rating.  The Board determined that had service connection been granted for such disabilities during the Veteran's lifetime, the Veteran's combined rating for these injuries and his other service-connected disabilities, would have been 70 percent.  The Board further found that had there not been CUE in the September 1951 rating decision, the Veteran would have met the percentage requirements for a total rating based on individual unemployability due to service-connected disabilities (TDIU) and as of the time of the October 1952 rating decision, he would have been entitled to a total disability rating as of August 1952.  The Board further determined that at the time of his death, the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding death.  Accordingly, the Board awarded DIC benefits under the provision of 38 U.S.C.A. § 1318.

In the June 2006 rating decision which executed the Board's grant of DIC benefits, the RO assigned the effective date for DIC benefits from April 1, 1999.  The appellant perfected an appeal of the effective date assigned.

In this case, the appellant initially filed for DIC benefits in January 1976, within one year of the Veteran's death.  Her claim was denied that same month.  That decision became final as the appellant did not seek appellate review within one year of notification.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  However, in its May 2006, the Board found CUE in earlier rating decisions in September 1951 and October 1952, prior to the Veteran's death, and determined that at the time of his death the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding death.  The Board, therefore, found that the appellant was entitled to DIC benefits.  The effective granted for that benefit by the RO was April 1, 1999.  

The appellant contends that the effective date of her DIC benefits 38 U.S.C.A. § 1318 should be in January 1976 when the Veteran died.  In essence, she contends that there is CUE in the 1976 that denied DIC benefits.  

As noted above, a determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  While the appellant filed a claim for DIC benefits in 1976, the Board observes that Congress did not pass legislation permitting the payment for DIC benefits in situations where a Veteran death was not due to service-connected disability, but he had been evaluated at 100 percent for more than years prior to his death until 1978, more than two years after the Veteran's death.  See Veteran's Disability Compensation and Survivors' Benefits Act of 1978, Pub. L. No. 95-479, 92 Stat. 1560, sec. 204 (1978).

Specifically, this Act provided for the first time that DIC benefits would be payable to surviving spouses of totally disabled Veterans that had total rating by reason of individual unemployability which, at the time of the Veteran's death, had been in effect continuously for 10 years.  The Act further provided an effective date of October 1, 1978 for all provisions except an increase in pension for Medal of Honor recipients.  Id at Sec. 401.  This change in the law was initial codified at 38 U.S.C.A. § 410(b)(1) (Supp. 1979) and is currently contained in 38 U.S.C.A. § 1318 (West 2002).  

Prior to October 1, 1978, DIC benefits were not available to Veterans unless the cause of death was related to service-connected disability.  Specifically, at the time of the Veteran's death and at the time of the denial of DIC benefits in 1976, DIC was only payable when a veteran died after December 31, 1956, from a service-connected disability.  38 U.S.C.A. § 410(a) (1976).  

Accordingly, when the appellant initially filed for DIC benefits in January 1976, immediately following the Veteran's death, she could not have received DIC benefits pursuant based on the Veteran being hypothetically entitled to a 100 percent rating based on TDIU for over 10 years prior to his death as the law did not provide for such benefit at the time.  Since the law did not provide for such benefit, the fact that the January 1976 decision did not address compensation under 38 U.S.C.A. § 1318 or its precursor statute 38 U.S.C.A. § 410(b)(1).  It would not have been possible for the appellant to have been eligible for DIC benefits pursuant to 38 U.S.C.A. § 1318.  

Thus, since it was a legal impossibility to establish benefits to DIC under § 410(b)(1) or § 1318 prior to October 1, 1978, there is no clear and unmistakable error in the January 1976 rating decision.  In this regard, the appellant has not alleged, nor does the evidence suggest, that the Veteran's terminal lung cancer was etiologically related to service or any service connected disability.  Accordingly, there is no assertion in the denial of DIC based on service connection for the cuase of death was clearly and unmistakably erroneous.  

The record does not show any subsequent claim for DIC benefits until August 19, 1998, when the RO received the appellant's claim both CUE and to reopen her previously denied DIC claim.  There is no correspondence from the appellant between the denial of her claim in 1976 and the received of her claim to reopen in August 1998 that can be construed as either a formal or informal claim for DIC benefits.  While the RO addressed the CUE claim in an August 1998 rating decision, it did not address the claim to reopen.  

The Board finds that the August 1998 claim is a pending unadjudicated claim to reopen the previously denied claim for DIC.  Review of the evidence demonstrates that since the January 1976 rating decision new and material evidence sufficient to reopen the previously denied claim for DIC benefits has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001) (New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.).  

Significantly, since the January 1976 rating decision, DIC benefits pursuant to 38 U.S.C.A. § 1318 came into existence and in the May 2006 rating decision the Board found that the appellant met the criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  

Because in May 2006 the Board found CUE in the September 1951 and October 1952 rating decisions, and determined that at the time of his death the Veteran would have been hypothetically entitled to receive compensation for service-connected disabilities that were ratable at totally disabling for a continuous period of at least 10 years immediately preceding death, the appellant would have been entitled to DIC benefits under 38 U.S.C.A. § 1318 at the time she filed to reopen her claim in August 1998.  Therefore, the effective date for the grant of DIC benefits under the provisions of 38 U.S.C.A. § 1318 is August 19, 1998, the date of the receipt of the appellant's claim to reopen her previously denied claim for DIC benefits.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(c) (2010).


ORDER

An effective date of August 19, 1998, for the grant of entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318 is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


